TOULMIN, District Judge,
(dissenting.) I regret that I am not able to agree with the court in the conclusions reached by it in this case, but I think there are two errors shown by the record for which the judgment of the court below should be reversed. The complaint contains several counts, two of which are for damages for breach of a contract, and the others are the common money counts. To the complaint the defendants below, (the plaintiffs in error here,) among other things, pleaded set-off, designated in the record as “Plea KSTo. 3.” The plea, in substance, is that the defendants sold to the plaintiff (defendant in error here) a lot of cotton for a spécified price, which cotton was tendered to the plaintiff, who refused to receive and pay for it, and the defendants claim as damages the difference between the price agreed to be paid and the market value of the cotton at the time of the alleged breach of contract of sale.
If the averments of the plea were true, the defendants had a right of action against the plaintiff, (2 Brick. Dig. p. 415, § 172; Id. p. 416, § 192; Id. p. 423, § 14,) and a right to set up their claim in a plea; and such set-off would extinguish, in whole or in part, as the case may be, the plaintiff’s demand, (Code Ala. § 2678.) T o this plea plaintiff demurred, on the grounds (1) that the plea fails to allege a tender of the cotton by the defendants; and (2) it fails. to allegé an unjustifiable refusal to accept the cotton on the part of plaintiff.
The first ground is not well taken in point of fact. The plea does aver a tender.
The second ground is not well taken, because the defendants were not required to negative defensive matter to the claim made in their plea. If the refusal to accept the cotton was justifiable, it devolved on the plaintiff to set it up in a replication to the plea.
The court erred in sustaining the demurrers to the plea. But it is said that, if the court did err in this ruling, it was error without injury, because the record shows that the plaintiff, in testifying in explanation and support of his demand, and of his account in connection therewith, testifies to his dealings with the defendants in reference to the. particular cotton, mentioned in this plea. While this is true, it nowhere appears in the record that the defendants testified, or offered to testify, in support of their demand set up in the plea. It is true that the bill of exceptions states there was other evidence than that set out in the bill, and it is suggested that in the evidence omitted from the record there may have been some proof on the part of defendants in support of their plea of set-off. If we can indulge in presumptions on the subject, I think the presumption is that there was no such evidence, for the reason that it would not have been admissible, under the state of *361the pleadings, alter the plea of set-off was stricken ont. Set-off is not available under the general issue, but must be specially pleaded. Odum v. Railroad Co., 94 Ala. 488, 10 South. Rep. 222. Besides, if sustaining the demurrers to the plea was error, the presumption of injury arises, which can he rebutted only when it affirmatively appears from the record that proof of the mailer set up in the plea was allowed, notwithstanding the plea, under which alone it was admissible, liad been stricken out. 1 Brick. Dig. p. 778, §§ 72, 74; Falls v. Weissinger, 11 Ala. 801; Pinkston v. Greene, 9 Ala. 19; 1 Brick. Dig. p. 780, § 100; Leslie v. Sims, 39 Ala. 161; Moody v. McCown, Id. 586; Foster v. State, Id. 229; Buford v. Gould, 35 Ala. 265.
I am also of opinion that the court erred in giving the charge set out in the record, and to which exception was taken. In view of the evidence found in the bill of exceptions, tbe charge was abstract. Giving an abstract charge is not an error for which the judgment will be reversed, unless it appears the jury were thereby misled to the prejudice of the appellant. But when the bill of exceptions does net, as in this case, set out all the evidence, it will be presumed that, the charge given was not abstract 1 Brick. Dig. p. 336, § 12; Russell v. Erwin, 38 Ala. 44; McLemore v. Nuckolls, 37 Ala. 662; Nesbitt v. Pearson, 33 Ala. 668. Presuming, then, that the charge was not abstract, was it erroneous? The charge was “that the plaintiff was entitled to compensation for Ms time and expenses in replacing 235 bales of cotton, bought from the defendants, which he had rejected, if said 235 bales of cotton did not come up to the grade at which plaintiff purchased the same.” The account declared on by plaintiff embraced no item for “compensation for his time and expenses,” and, in my opinion, such compensation, if recoverable at all in a case like this, is not recoverable under the special counts in the complaint. They a,re for damages for breach of contract. The breach alleged is that defendants failed to ship or deliver to plaintiff a lot of cotton of a specified grade or class which was bought from them by him. The complaint claims general damages, which are such as necessarily result, and as the law implies, from the wrongful act complained of. No particular or special damage is claimed, which is such damage as really took place, and not implied by law. The distinction between general damages and particular or special damage requires the plaintiff, if he seeks to recover such special damage, to notify the defendant by appropriate special averments in the declara,tion, so that he may not be taken by surprise. 1 Chitty, PL 339; 2 Greenl. Ev. § 254; 2 Benj. Sales, § 1306; 1 Suth. Dam. 763; Lewis v. Paull, 42 Ala. 136; Dickinson v. Boyle, 17 Pick. 78; Railroad Co. v. Tapia, 94 Ala. 226, 10 South. Rep. 236.
A plaintiff cannot recover upon proof without pleading. Smith v. Gaffard, 33 Ala. 172; Robinson v. Drummond, 24 Ala. 174.
The damages recoverable by the plaintiff in this case are the natural and proximate consequence of the act complained of as injurious. The measure of damages is the difference between the *362price which, plaintiff paid for the cotton delivered at Savannah and the market price at Savannah at the time of delivery of cotton of like grade or class; or, in other words, the difference between the value of the cotton at the time of delivery, if the representation as to quality were true,, and the actual value in point of fact. Cawthorn v. Lusk, (Ala.) 11 South. Rep. 731; 1 Suth. Dam. 74, 82, 84, 91; 2 Benj. Sales, §§ 1117, 1305; Rose v. Bozeman, 41 Ala. 678, and authorities cited in the opinion; Johnson v. Allen, 78 Ala. 387; Bell v. Reynolds, Id. 511.
If the plaintiff received and resold the cotton, he could recover the difference between the price he paid and the price received. 2 Greenl. Ev. § 262; Penn v. Smith, 93 Ala. 476, 9 South. Rep. 609.
In an action of this character “the compensation to Avhich the plaintiff is entitled is to be awarded as damages according to established rules, and its amount is a question of law, not governed by any arbitrary assessment, nor, on the other hand, left to the •fluctuating discretion of either judge or jury.” Rose v. Bozeman, supra; Sedg. Dam. marg. p. 29.
My opinion is that, on the pleadings and the facts, the charge of the court was erroneous. For the reasons stated, I feel obliged to dissent from the opinion and judgment of the court in the case.